t c memo united_states tax_court caroline mccall petitioner v commissioner of internal revenue respondent craig gebo petitioner v commissioner of internal revenue respondent docket nos 26790-06l 26791-06l filed date woodford g rowland for petitioners kaelyn j romey for respondent memorandum findings_of_fact and opinion marvel judge in these consolidated cases petitioners pursuant to sec_6330 seek review of respondent’ sec_1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax continued determinations to proceed with collection of trust fund recovery penalties for the taxable periods ending september and date the periods at issue we consolidated the cases for purposes of trial briefing and opinion the issues for decision2 are whether respondent made invalid jeopardy assessments against petitioners and whether respondent abused his discretion by determining that petitioners were not entitled to a streamlined installment_agreement findings_of_fact some of the facts have been stipulated we incorporate the stipulation of facts into our findings by this reference petitioners resided in california when the petitions were filed respondent issued letters trust funds recovery penalty letter to petitioners notifying them of proposed trust fund recovery penalty assessments and petitioners filed an administrative appeal with respect to the proposed assessments on date respondent’s appeals_office made final administrative determinations upholding the proposed assessments on the same date the cases were sent to one of respondent’s revenue officers as reflected in form sec_5402 appeals transmittal continued court rules_of_practice and procedure 2the parties raised several evidentiary issues at trial and we reserved ruling on some of them by order dated date we resolved the remaining issues and case memo with the recommendation that respondent make quick assessments against petitioners for the trust fund recovery penalties petitioners’ cases were assigned to lorna canady ms canady who was responsible for reviewing and forwarding to respondent’s revenue accounting collection system racs a department in the ogden service_center responsible for processing assessments the documents necessary for assessing the trust fund recovery penalties on date respondent assessed trust fund recovery penalties of dollar_figure and dollar_figure on date respondent sent petitioners letter sec_1058 notice_of_intent_to_levy and notice of your right to a hearing with respect to the assessed trust fund recovery penalties petitioners timely requested a hearing with respondent’s appeals_office collection hearing and their cases were assigned to settlement officer raymundo jacquez mr jacquez during the collection hearing process mr jacquez sent petitioners’ counsel imf mcc transcript-imf literal of petitioners’ tax accounts for the periods at issue disputed transcripts showing that on date respondent made jeopardy assessments of dollar_figure and dollar_figure after petitioners’ counsel questioned the validity of the jeopardy assessments mr jacquez requested petitioners’ trust fund recovery penalty files and reviewed the documents in the files in a letter to petitioners’ counsel mr jacquez assured him that respondent had not made jeopardy assessments against petitioners and that the disputed transcripts contained an internal clerical_error mr jacquez explained that the error did not materially affect petitioners’ rights petitioners’ counsel also informed mr jacquez that petitioners wanted to resolve their unpaid liabilities through a streamlined installment_agreement because petitioners’ unpaid assessed liabilities were not dollar_figure or less as required to qualify for a streamlined installment_agreement mr jacquez gave petitioners an opportunity to pay within days the amount of their unpaid liabilities exceeding dollar_figure petitioners did not remit any payment by the deadline and mr jacquez gave them an additional days to submit payment petitioners submitted two checks for the amount of the unpaid liabilities exceeding dollar_figure but conditioned the deposit of the checks on the resolution of the jeopardy_assessment issue mr jacquez returned the checks because of the condition petitioners imposed he explained that petitioners had missed the second deadline to submit payment for consideration of a streamlined installment_agreement and that they did not submit financial information for consideration of other collection alternatives mr jacquez stated that he would recommend sustaining respondent’s collection actions on date respondent’s appeals_office sent each petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining respondent’s proposed collection actions an attachment to the notices of determination stated that research of official records and transcripts established that the assessments were not jeopardy assessments and that petitioners were not entitled to any collection alternatives including the streamlined installment_agreement because they had not provided mr jacquez with the requested payments or financial information petitioners timely filed petitions contesting respondent’s determinations i sec_6330 opinion the secretary is authorized to collect tax by levy upon the taxpayer’s property if any taxpayer liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment sec_6331 sec_6330 requires the secretary to send written notice to the taxpayer of the taxpayer’s right to request a sec_6330 hearing before a levy is made if the taxpayer makes a timely request for a hearing a hearing shall be held by the internal_revenue_service irs office of appeals sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives such as an installment_agreement sec_6330 additionally the taxpayer may contest the validity of the underlying tax_liability but only if the taxpayer did not otherwise have an opportunity to dispute the tax_liability sec_6330 following a hearing the appeals_office must issue a notice_of_determination regarding the appropriateness of the proposed levy action in making a determination the appeals_office must consider the verification presented by the secretary that the requirements of applicable law and administrative procedures have been met the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 if the taxpayer disagrees with the appeals office’s determination the taxpayer may seek judicial review by petitioning this court sec_6330 3before the enactment of the pension_protection_act of ppa publaw_109_280 120_stat_1019 we had jurisdiction to review the commissioner’s determinations in cases where the underlying tax_liability was of a type that normally fell within our deficiency jurisdiction see eg 126_tc_215 supplementing 124_tc_223 however the ppa which applies to determinations made after date expanded our jurisdiction to review the commissioner’s collection determinations with respect to any type of underlying tax including trust fund recovery penalties continued ii assessments a jurisdiction and standard of review sec_6330 grants this court jurisdiction to review determinations made by the appeals_office in the collection hearing including the appeals office’s determinations that the requirements of applicable law and administrative procedures have been met see sec_6330 in the notices of determination the appeals_office determined that all requirements of applicable law and administrative procedures were satisfied and that the assessments were valid thus we have jurisdiction to review the appeals office’s determinations that respondent followed legal and administrative procedural requirements in assessing the trust fund recovery penalties although the court generally will review a determination of the appeals_office for abuse_of_discretion when as in these cases the tax_liability is not at issue see 117_tc_183 respondent concedes his determination regarding the assessments is subject_to de novo review in accordance with respondent’s concession we shall continued 130_tc_88 because the determinations in these cases were made after date we have jurisdiction to review respondent’s determinations to proceed with the enforced collection of the trust fund recovery penalties examine the trial record de novo to decide whether respondent made invalid jeopardy assessments against petitioners b burden_of_proof generally the commissioner’s determination is presumed correct and the taxpayer bears the burden of proving that the determination is erroneous rule a 290_us_111 petitioner contends however that respondent should bear the burden of proving the assessments were valid in support of their contention petitioners cite 266_f2d_5 9th cir remanding tcmemo_1957_172 and 250_f3d_696 9th cir affg in part vacating in part and remanding 103_tc_520 and tcmemo_1997_461 in cohen the court_of_appeals for the ninth circuit stated when the commissioner’s determination has been shown to be invalid the tax_court must redetermine the deficiency the presumption as to the correctness of the commissioner’s determination is then out of the case the commissioner and not the taxpayer then has the burden of proving whether any deficiency exists and if so the amount it is not incumbent upon the taxpayer under these circumstances to prove that he owed no tax or the amount of the tax which he did owe cohen v commissioner supra pincite fn refs and citation omitted cohen however is distinguishable from this case cohen involved a redetermination of a deficiency that the taxpayers established was erroneous and arbitrary id as the court_of_appeals recognized in cohen the burden is on the taxpayer to show that the commissioner’s determination is invalid id if the taxpayer does so then the commissioner must come forward with proof of the tax owed by the taxpayer id petitioners have not shown and do not argue that respondent’s determinations of the trust fund recovery penalties were erroneous or arbitrary at most petitioners have shown that a labeling error occurred on the disputed transcripts they have not proven that respondent acted arbitrarily or erroneously with respect to the assessment of the trust fund recovery penalties the other case upon which petitioners rely estate of mitchell v commissioner supra is also distinguishable in estate of mitchell the court_of_appeals for the ninth circuit held that the burden_of_proof shifted to the commissioner because the taxpayer established that the commissioner’s determination of a tax_deficiency was arbitrary and excessive id pincite again petitioners have not proven respondent acted arbitrarily the cases petitioners cite do not apply here the burden_of_proof remains with petitioners see rule a 4petitioners do not contend that sec_7491 which shifts the burden_of_proof to the commissioner if its requirements are met applies and the record does not contain sufficient evidence to establish that petitioners satisfy the sec_7491 requirements c applicable law trust fund recovery penalty sec_6672 imposes a penalty commonly known as a_trust fund recovery penalty on any person required to collect truthfully account for and pay over tax who willfully fails to do so or who willfully attempts to evade or defeat any such tax the penalty applies to an officer_or_employee of a corporation or a member or employee of a partnership who is under a duty to perform the actions described in sec_6672 and who willfully fails to do so sec_6671 the penalties are assessed and collected in the same manner as taxes sec_6671 before a_trust fund recovery penalty can be assessed the secretary must notify the taxpayer in writing by mail to the taxpayer’s last_known_address or in person at least days before giving notice_and_demand for payment that the taxpayer shall be subject_to an assessment of such penalty sec_6672 and if the taxpayer is properly notified before the expiration of the period of limitations for making assessments under sec_6501 the period of limitations for making an assessment of the trust fund recovery penalty shall not expire before the later of the date days after the date the sec_6501 generally requires that the commissioner assess tax within years after the taxpayer files a return notice was mailed or delivered or if there is a timely protest of the proposed assessment the date days after the secretary makes a final administrative determination with respect to such protest sec_6672 however the notification procedures do not apply to a jeopardy_assessment sec_6672 jeopardy and quick assessments the secretary is authorized and required to make the assessments of all taxes including assessable_penalties sec_6201 assessments are made by recording the liability of the taxpayer in the office of the secretary in accordance with rules or regulations prescribed by the secretary sec_6203 the secretary at any time within the period prescribed for assessment may make a supplemental assessment whenever it is ascertained that any assessment is imperfect or incomplete in any material respect sec_6204 the secretary is authorized to assess a deficiency immediately if the secretary believes that the assessment or collection of the deficiency will be jeopardized by delay and notice_and_demand shall be made by the secretary for the payment thereof sec_6861 this immediate_assessment is known as a jeopardy_assessment assessment or collection of a deficiency is determined to be in jeopardy if one of the following conditions exist the taxpayer is or appears to be designing quickly to depart from the united_states or to conceal himself or herself the taxpayer is or appears to be designing quickly to place property beyond the reach of the government or the taxpayer’s financial solvency is or appears to be imperiled sec_301_6861-1 proc admin regs sec_1_6851-1 income_tax regs a jeopardy_assessment may not be made unless the irs chief_counsel or_his_delegate gives written approval of the assessment sec_7429 within days after a jeopardy_assessment is made the secretary must provide the taxpayer with a written_statement of information on which the secretary relied in making the jeopardy_assessment sec_7429 the taxpayer ha sec_30 days from the date the taxpayer is given the written_statement to request an administrative review of the assessment sec_7429 after the administrative review the taxpayer may seek judicial review of the assessment in a u s district_court sec_7429 and in contrast a quick assessment is an internal administrative term used to identify assessments made for example when the period of limitations on assessment will soon expire internal_revenue_manual irm pt date under the irm a quick assessment of a_trust fund recovery penalty is made when the period of limitations on assessment will expire in days irm pt date unlike a jeopardy_assessment a quick assessment does not require chief_counsel approval and there is no requirement to provide the taxpayer written notice of information on which the secretary relied in making the quick assessment within days after the assessment d analysis petitioners argue that the date assessments are invalid jeopardy assessments and must be abated in support of their argument petitioners introduced into evidence the disputed transcripts provided to them during the collection hearing showing respondent made jeopardy assessments respondent however argues that the disputed transcripts reflected quick assessments that were mislabeled as jeopardy assessments respondent contends that the mislabeling error does not render the assessments invalid at trial both parties presented the testimony of several of respondent’s employees regarding the assessments made against petitioners and we find their testimony credible ms canady a tax technician responsible for reviewing documents necessary for requesting and making assessments and for forwarding those documents to racs so that assessments can be made testified that she followed all procedures for making valid quick assessments of trust fund recovery penalties her testimony included the following ms canady received from a revenue_officer forms request for trust fund recovery penalty assessment requesting quick assessments for the periods at issue she also received from respondent’s appeals_office the form sec_5402 recommending that respondent make quick assessments ms canady prepared forms request for quick or prompt assessment requesting quick assessments against petitioners of dollar_figure and dollar_figure for the periods at issue and her manager signed the forms on date ms canady signed forms document transmittal requesting quick assessments for the periods at issue and on date ms canady sent by facsimile to racs the forms and on or around date racs returned to ms canady the forms with racs’s date stamp handwritten notations of the document locator numbers6 and assessment_date a signature showing the forms were received and verified and an acknowledgment date of date she also received from racs certain billing statements for the periods at issue showing assessments were made on date ms canady reviewed the billing statements to determine that petitioners’ names and addresses the document locator numbers and the assessment amounts were correct and then mailed two copies to petitioners respondent introduced into evidence the forms and and the billing statements that ms canady 6document locator numbers are numbers assigned to all transactions including assessments posted on respondent’s integrated data retrieval system either prepared or reviewed in the process of requesting assessments against petitioners and none of the forms or the billing statements indicates that jeopardy assessments were requested or made in addition ms canady who is not authorized to make jeopardy assessments credibly testified that when she received the documents from racs after respondent made the assessments nothing indicated that respondent made jeopardy assessments tim mathers respondent’s court witness coordinator in criminal investigations whose duties include ordering returns from files preparing certified transcripts in preparation for trial and testifying at trials testified about the document locator numbers that were assigned to petitioners’ assessments he testified that the document locator numbers on the disputed transcripts despite the jeopardy_assessment notations reflected trust fund recovery penalty quick assessments mr jacquez also testified that the document locator numbers assigned to the assessments in these cases indicated that respondent made quick assessments mr jacquez testified that during the collection hearing he reviewed the revenue officer’s case history and the various transaction codes relating to assessments and determined that there were no jeopardy assessments all testimonial and documentary_evidence except the disputed transcripts given to petitioners’ counsel during the collection hearing indicates that all procedures were followed to request and make quick assessments against petitioners all of respondent’s witnesses at trial credibly testified that respondent made quick assessments rather than jeopardy assessments petitioners did not introduce any testimony or documents other than the disputed transcripts to support their contention that respondent made jeopardy assessments against petitioners we also note that petitioners have not shown that they were prejudiced by the error on the disputed transcripts before respondent assessed the trust fund recovery penalties petitioners received letters notifying them of the proposed assessments and they requested and received an administrative hearing with respondent’s appeals_office regarding the trust fund recovery penalties because jeopardy assessments may be assessed immediately see sec_6861 petitioners would not have received preassessment notices or had the opportunity for a preassessment administrative hearing if the assessments that were made had been jeopardy assessments see sec_6672 in addition petitioners received a collection hearing under sec_6330 before levy which strongly suggests that quick assessments and not jeopardy_assessment were made despite the jeopardy 7in cases where the secretary has made a finding that the collection of tax is in jeopardy sec_6330 does not apply except continued assessment entry on the disputed transcripts petitioners have received all notices and rights to which they were entitled under sec_6672 and sec_6330 the record provides ample grounds for concluding that valid quick assessments were made against petitioners for the periods at issue and that the entry on the disputed transcripts regarding a jeopardy_assessment is an error that does not invalidate the assessments we so hold iii collection alternatives petitioners argue that if we conclude that the assessments are valid we should remand the case to the appeals_office so that petitioners can enter into a streamlined installment_agreement specifically petitioners argue that because of the assessment issue mr jacquez did not give proper attention to collection alternatives continued that the taxpayer is given the opportunity for a collection hearing within a reasonable_time after the levy see sec_6330 zapara v commissioner t c pincite 8our conclusion is in accordance with 62_fedclaims_589 in dallin the court of federal claims held that a_trust fund recovery penalty assessment on a form_4340 certificate of assessments payments and other specified matters that was mislabeled as a jeopardy_assessment instead of a quick assessment did not render the assessment invalid where the assessment was otherwise valid 9petitioners do not argue that the burden_of_proof shifts to respondent with respect to our review of respondent’s determination regarding collection alternatives and accordingly the burden_of_proof remains with petitioners see rule a we review respondent’s appeals_office determination with respect to collection alternatives for an abuse_of_discretion see lunsford v commissioner t c pincite 114_tc_604 114_tc_176 in reviewing for an abuse_of_discretion we do not conduct an independent review of whether any collection alternative proposed by a taxpayer was acceptable or substitute our judgment for that of the appeals_office rather we must uphold the appeals_office determination unless it is arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 affd 469_f3d_27 1st cir hansen v commissioner tcmemo_2007_56 catlow v commissioner tcmemo_2007_47 sec_6159 authorizes the secretary to enter into written agreements with any taxpayer under which such taxpayer is allowed to make payment on any_tax in installment payments if the secretary determines that such agreement will facilitate full or partial collection of such liability a streamlined installment_agreement is an installment_agreement that may be processed quickly and without financial analysis or managerial approval and is available for taxpayers whose aggregate unpaid balance of assessments is dollar_figure or less irm pt date irm pt date accepting or rejecting an installment_agreement proposed by a taxpayer is within the discretion of the commissionerdollar_figure see sec_301 b i proced admin regs during the collection hearing after petitioners requested a streamlined installment_agreement mr jacquez gave petitioners the opportunity to submit a payment for the amount of assessed trust fund recovery penalties that exceeded dollar_figure as required for a streamlined installment_agreement petitioners submitted two checks that could not be deposited and mr jacquez returned those checks because he was not authorized to hold checks because petitioners’ outstanding liability exceeded dollar_figure petitioners could not enter into a streamlined installment_agreement therefore mr jacquez did not abuse his discretion in rejecting the streamlined installment_agreement in addition petitioners did not provide the requested financial information that mr jacquez needed to consider other collection alternatives such as a regular installment_agreement or an offer-in-compromise accordingly we conclude that he did not abuse his discretion by not considering other collection alternatives see eg prater v commissioner tcmemo_2007_241 therefore respondent’s determinations to proceed with the proposed collection actions were not an abuse_of_discretion 10although not applicable here sec_6159 requires the secretary to enter into an installment_agreement in certain circumstances generally involving tax_liabilities of less than dollar_figure we have considered all arguments raised by either party and to the extent not discussed we find them to be irrelevant moot or without merit to reflect the foregoing decisions will be entered for respondent
